—Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about May 10, 1999, which, in child protective proceedings pursuant to Family Court Act article 10, upon a fact-finding determination of abuse against respondent-appellant mother, placed respondent’s daughter, Naree A., with her maternal aunt, under the supervision of the Commissioner of Social Services, for a period of 12 months, unanimously affirmed, without costs.
A preponderance of the credible evidence established that respondent-appellant abused her daughter, Naree, who sustained an inadequately explained mid-shaft femur fracture while in respondent-appellant’s care (see, Family Ct Act § 1046 [a] [ii]; [b]; Matter of Philip M., 82 NY2d 238, 243-244; Matter of F. Children, 271 AD2d 249, 250). Concur — Wallach, J. P., Rubin, Buckley, Friedman and Marlow, JJ.